DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 10/30/2020, in which claims 1-30 are presented for examination, wherein claims 1, 17, 26, 29 are recited in independent form. The present Application claims priority to provisional Application 62/943,900 with a filing date of 12/05/2019.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-14, 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document “Consideration on the Triggering of BSR” 3GPPTSG-RANWG2 Meeting #98, 3GPP Draft; R2-1704664 (3GPP), provided by the Applicant in the IDS of 03/22/2021 (hereinafter d1) in view of United States Patent Application Publication US-20200068600 to Yu et al (hereinafter d2).
 	 Regarding claim 1, as to the limitation “determining that uplink data associated with a first quality of service flow is available for transmission to a base station; transmitting, to the base station, a buffer status report comprising a buffer status of the first quality of service flow”d1 teaches a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status 

Regarding claim 2, as to the limitation “The method of claim 1, further comprising: determining that the first quality of service flow is associated with a buffer that is empty other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; and determining a second logical channel priority associated with a second quality of service flow, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on a comparison of the there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); and determining that the first quality of service flow is associated with a buffer that is empty (see d2 para. 0157) other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; and determining a second logical channel priority associated 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 4, as to the limitation “The method of claim 1, further comprising: determining that a second quality of service flow is devoid of buffered data, wherein transmitting the buffer status report comprising the buffer status of the first quality of service 

Regarding claim 5, as to the limitation “The method of claim 1, further comprising: determining that a timer has elapsed since transmission of a prior buffer status report, wherein transmitting the buffer status report comprising the buffer status of the first 4 quality of service flow is based at least in part on the determining” d1 in view of d2 disclose using a timer for BSR triggering (see d1 section 2).


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “the method of claim 6, further comprising: receiving, from the base station, a signal indicating the one or more thresholds for triggering 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “The method of claim 11, wherein the signal indicating one or more thresholds comprises at least one of a medium access control (MAC) control element, a radio resource control message, or a service data adaptation protocol data unit” d1 in view of d2 disclose at least SDAP unit threshold (see d1 section 2; d2 para. 0159).

Regarding claim 13, as to the limitation “The method of claim 1, further comprising: determining that the first quality of service flow associated with the uplink data satisfies a threshold; and remapping the first quality of service flow to a logical channel based at least in part on the determining” d1 in view of d2 disclose threshold, and remapping (d2 para. 0215, 0159).

Regarding claim 14, as to the limitation “The method of claim 13, further comprising: determining that at least a portion of the uplink data has been buffered for more than a threshold time period; and remapping the first quality of service flow to the logical channel based at least in part on determining that at least the portion of the uplink data has been buffered” d1 in view of d2 discloses timer based threshold (i.e. determining that at least a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 17, as to the limitation “receiving, from a user equipment (UE), a buffer status report comprising a buffer status of a first quality of service flow associated with uplink data available for transmission at the UE;” d1 teaches a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the 
Regarding claim 18, as to the limitation “The method of claim 17, further comprising: configuring the UE to determine that the first quality of service flow is associated with a buffer that is empty other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; configuring the UE to determine a second logical channel priority associated with a second quality of service flow; and configuring the UE to transmit the buffer status report based at least in part on a comparison of the first logical channel priority with the second logical channel priority” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the 
Regarding claim 19, as to the limitation “The method of claim 18, wherein the second quality of service flow includes buffered data” d1 in view of d2 disclose buffered data (see d2 para. 0014-0015, 0081, 0108).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both 
Regarding claim 20, as to the limitation “The method of claim 17, further comprising: configuring the UE to transmit the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on determining that a second quality of service flow is devoid of buffered data” d1 in view of d2 disclose a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Regarding claim 22, as to the limitation “The method of claim 17, further comprising: configuring the UE to transmit the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on the determining that the first quality of service flow associated with the uplink data satisfies one or more thresholds” d1 in view of d2 discloses triggering BSR based on thresholds (see d2 para. 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements 
Regarding claim 23, as to the limitation “The method of claim 22, further comprising: transmitting, to the UE, a signal indicating the one or more thresholds for triggering the buffer status report” d1 in view of d2 discloses triggering BSR based on thresholds (see d2 para. 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the 
Regarding claim 24, as to the limitation “The method of claim 23, wherein the signal indicating one or more thresholds comprises at least one of a medium access control (MAC) control element, a radio resource control message, or a service data adaptation protocol data unit” d1 in view of d2 disclose at least SDAP unit threshold (see d1 section 2; d2 para. 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 26, as to the limitation “determine that uplink data associated with a first quality of service flow is available for transmission to a base station; transmit, to the base 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the 
Regarding claim 27, as to the limitation “The apparatus of claim 26, wherein the instructions are further 2 executable by the processor to cause the apparatus to: determine that the first quality of service flow is associated with a buffer that is empty other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; and determine a second logical channel priority associated with a second quality of service flow, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on a comparison of the first logical channel priority with the second logical channel priority” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of 
Regarding claim 28, as to the limitation “The apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: determine that a second quality of service flow is devoid of buffered data, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on the determining” d1 in view of d2 disclose a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-
Regarding claim 29, as to the limitation “receive, from a user equipment (UE), a buffer status report comprising a buffer status of a first quality of service flow associated with uplink data available for transmission at the UE”d1 teaches a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is 

Regarding claim 30, as to the limitation “The apparatus of claim 29, wherein the instructions are further executable by the processor to cause the apparatus to: configure the UE to determine that the first quality of service flow is associated with a buffer that is empty other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; configure the UE to determine a second logical channel priority associated 7 with a second quality of service flow; and configure the UE to transmit the there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); and determining that the first quality of service flow is associated with a buffer that is empty (see d2 para. 0157) other than the determined uplink data, wherein the first quality of service flow is associated 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter





Claims 7, 9, 10 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20110261747 to Wang; Peter S. et al. discloses supporting communication via a relay node are disclosed. A relay node may receive wireless transmit/receive unit (WTRU) buffer status reports (BSRs) from a plurality of WTRUs that are served by the relay node. The WTRU BSRs indicate uplink buffer status at the WTRUs. The relay node then may forward the WTRU BSRs to a donor evolved Node B (DeNB). The relay node may send a relay node BSR to the DeNB. The relay node BSR indicates a relay node uplink buffer status and/or a relay node downlink buffer status at the relay node. The relay node may send a radio resource control (RRC) message to the DeNB for requesting radio resource reconfiguration.
US 20210345371 A1 to Li et al discloses A method for data transmission is proposed. The method which may be implemented in a terminal device comprises receiving, from a network node, configuration information about capability of the terminal device to schedule uplink data transmission to the network node. The method further comprises determining whether to 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643